        Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 1 of 7 PageID #:1




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 ERNIE BELENCION and ROMELEAN
 BELENCION,

      Plaintiffs,

 v.                                                        Case No. 1:19-cv-08491

 SELECT PORTFOLIO SERVICING,
 INC.,

      Defendant.

                                              COMPLAINT

        NOW COME Plaintiffs, ERNIE BELENCION and ROMELEAN BELENCION, through

undersigned counsel, complaining of Defendant, SELECT PORTFOLIO SERVICING, INC., as

follows:

                                      NATURE OF THE ACTION

        1.          Plaintiffs are seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.          ERNIE BELENCION and ROMELEAN BELENCION (“Ernie” individually,

“Romelean” individually, “Plaintiffs” collectively) are natural persons, over 18-years-of-age, who

at all times relevant resided in Bloomingdale, Illinois.

        5.          Plaintiffs are “consumers” as defined by 15 U.S.C. § 1692a(3).

                                                     1
       Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 2 of 7 PageID #:1




       6.      SELECT PORTFOLIO SERVICING, INC. (“Defendant”) is a corporation

organized under the laws of Utah.

       7.      Defendant has its principal place of business at 3217 South Decker Lake Drive, Salt

Lake City, Utah 84119-3284.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose Defendant’s business is the collection of debt.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as they regularly

collect or attempt to collect debt owed or due another.

                                 FACTUAL ALLEGATIONS

       10.     On April 7, 2007, Plaintiffs executed a mortgage (the “Mortgage”) in favor of

Mortgage Electronic Registration Systems, Inc. (“MERS”) as nominee for Countrywide Bank,

FSB.

       11.     The Mortgage secured the purchase of Plaintiffs’ personal residence located at 204

Seneca Trail, Bloomingdale, Illinois 60108 (the “Property”).

       12.     The Mortgage secured the repayment of the indebtedness evidenced by an interest

only fixed rate balloon note in the amount of $77,200.00 (the “Loan”).

       13.     The Loan is a “debt” as defined by 15 U.S.C. § 1692a(5).

       14.     On March 1, 2017, Plaintiff defaulted on the Loan by failing to make monthly

payments.

       15.     On March 31, 2017, Plaintiffs filed a voluntary petition for relief under Chapter 13

of the Bankruptcy Code.

       16.     On or before April 13, 2017, MERS executed an Assignment of Mortgage in favor

of Bank of America, N.A.

                                                 2
          Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 3 of 7 PageID #:1




           17.     On May 3, 2017, Bank of America, N.A. filed a proof of claim (Claim #7-1).

           18.     In its proof of claim, Bank of America, N.A. stated that it held a secured claim for

$76,438.27 and further stated the amount needed to cure default was $617.14.

           19.     The confirmed Chapter 13 Plan, dated July 20, 2017 (the “Confirmed Plan”),

provided:

           20.     The Confirmed Plan provides:

           Section E. Disbursements by the trustee. The trustee shall disburse payments
           received from the debtor under this plan as follows:

                   3.1. Other secured claims secured by value in collateral. All secured
                   claims, other than mortgage claims treated above and claims treated in
                   Paragraph 3.2, are to be paid in full during the plan term, with interest at an
                   annual percentage rates and in the fixed monthly amounts specified below
                   regardless of contrary proofs of claim (subject to reduction with the consent
                   of the creditor):

                            (a) To Creditor: Bank of America, N.A.; Collateral: 204 Seneca
                            Trail, Bloomingdale, Illinois 60108; Amount of secured claim:
                            $76,438.27; APR: 5.5%; Fixed monthly payment: $1,460.06; Total
                            estimated payments, including interest, on the claim: $87,603.57.

           21.     Plaintiffs have made each trustee payment without fail.

           22.     Accordingly, every month following confirmation, Bank of America, N.A.

collected $1,460.06.1

           23.     Between August 11, 2017 and November 8, 2019, the trustee made $40,330.60 in

principal disbursements to Bank of America, N.A.

           24.     Between August 11, 2017 and November 8, 2019, the trustee made $6,299.24 in

interest disbursements to Bank of America, N.A.




1
    On August 11, 2017, the trustee disbursed $7,208.22 to Bank of America, N.A.

                                                          3
       Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 4 of 7 PageID #:1




       25.      On or before November 27, 2019, servicing rights to Plaintiff’s Mortgage were

transferred to Defendant.

       26.      On December 13, 2019, Defendant mailed Plaintiff’s monthly mortgage statement

(the “Mortgage Statement”).

       27.      The Mortgage Statement provided, in part:

       Post-Petition Due Date: 10/01/2019
       Statement Due Date: 01/01/2019
       Payment Amount: $5,840.24

       Explanation of Payment Amount (Post Petition)
       Principal                                     $1,290.47
       Interest                                      $169.59
       Escrow (Taxes and Insurance)                  $0.00
       Regular Monthly Payment                       $1,460.06
       Other Charges and Fees                        $0.00
       Charges/Fees this Period                      $0.00
       Past Unpaid Amount(s)                         $4,380.18
       Unapplied Payment(s)                          $0.00
       Total Payment Amount                          $5,840.24

       28.      The Mortgage Statement included a detachable payment coupon with payment

instructions.

       29.      The Mortgage Statement is a “communication” as defined by 15 U.S.C. §

1692(a)(2).

       30.      Plaintiffs suffered from confusion and emotional distress as they believed that

trustee payments had not been sent to Bank of America, N.A. (or Defendant).

       31.      Receiving this Mortgage Statement lead Plaintiffs to believe that they needed to

return recently-purchased Christmas gifts in order to cure this alleged $4,380.18 default.

       32.      Concerned, Plaintiffs sought counsel to ensure that Defendants’ unlawful collection

practices stopped.
                                                 4
       Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 5 of 7 PageID #:1




       33.     Accordingly, Plaintiffs were forced to expend time consulting with attorneys as

direct result of Defendant’s unlawful collection practices.

                                       CLAIMS FOR RELIEF

                                             COUNT I:
                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       34.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                    Violation of 15 U.S.C. § 1692e

       35.     Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (2)        The false representation of –

                          (A)    the character, amount, or legal status of any debt.

               (10)       The use of any false representation or deceptive means to collect or
                          attempt to collect any debt or to obtain information concerning a
                          consumer.

15 U.S.C. §§ 1692e(2)(A), and e(10).

       36.      Stating an incorrect amount of the debt undeniably violates section 1692e(2)(A).

See McDermott v. Marcus, Errico, Emmer & Brooks, P.C., 911 F. Supp. 2d 1, 59 (D. Mass. 2012)

(citing Hepsen v. Resurgent Capital Services, LP, 383 Fed. Appx. 877, 2010 WL 2490734, at *3

(11th Cir. 2010)).

       37.     Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10) by falsely stating that (1)

Plaintiffs owed $5,840.24; and (2) Plaintiffs were $4,380.18 overdue.



                                                   5
      Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 6 of 7 PageID #:1




       38.     As plead above, Chapter 13 Trustee disbursements were made to Bank of America,

N.A. every month in accordance with Plaintiffs’ Confirmed Plan.

       39.     Accordingly, Plaintiff did not owe $5,840.24 by January 1, 2020, and was not

$4,380.18 past due on payments.

       40.     Plaintiffs may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A) and e(10)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)    in the case of any action by an individual, such additional damages
                      as the court may allow, but not exceeding $1,000.00; or

       (1)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiffs request the following relief:

       A.      find that Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10);

       B.      award any actual damage sustained by Plaintiffs as a result of Defendant’s violation

               pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.


                                                6
       Case: 1:19-cv-08491 Document #: 1 Filed: 12/30/19 Page 7 of 7 PageID #:1




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of any and all issues in

this action so triable of right.

 DATED: December 30, 2019                            Respectfully submitted,

                                                     ERNIE BELENCION and ROMELEAN
                                                     BELENCION

                                                     By: /s/ Joseph S. Davidson

                                                     Mohammed O. Badwan
                                                     Joseph S. Davidson
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     mbadwan@sulaimanlaw.com
                                                     jdavidson@sulaimanlaw.com




                                                 7
